


SECOND EXTENSION AGREEMENT
THIS SECOND EXTENSION AGREEMENT, dated as of February 14, 2014 (this
“Agreement”), among WESTAR ENERGY, INC., a Kansas corporation (the “Borrower”),
Kansas Gas and Electric Company, a Kansas corporation (the “Guarantor”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, the “Administrative
Agent”), BANK OF AMERICA, N.A., as syndication agent, and THE BANK OF NEW YORK
MELLON, CITIBANK, N.A., J.P. MORGAN SECURITIES LLC, and UNION BANK, N.A., as
documentation agents.
RECITALS
A.    The Borrower, the banks and other financial institutions party thereto and
the Administrative Agent are parties to that certain Credit Agreement dated as
of February 18, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings given to them in the Credit Agreement
as they may be modified pursuant to this Agreement.
B.    The Borrower, the Lenders and the Administrative Agent are parties to that
certain First Extension Agreement dated as of February 12, 2013, which extended
the Revolving Termination Date by one year pursuant to Section 2.1(b) of the
Credit Agreement.
C.    The Borrower has requested a second one-year extension of the Revolving
Termination Date pursuant to Section 2.1(b) of the Credit Agreement and the
Lenders signatory hereto have approved such request.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
SECTION 1.EXTENSION
Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower provided not
less than 65 days’ written notice to the Administrative Agent prior to February
18, 2014 (the “Noticed Anniversary Date”) of its request to extend the Revolving
Commitments. As of the date hereof, Lenders (the “Extending Lenders”) holding
more than fifty percent (50%) of the Total Revolving Commitments outstanding on
the Noticed Anniversary Date have approved the Borrower’s request to extend the
Revolving Commitments and, subject to the satisfaction of the conditions
precedent set forth in Section 2, the Revolving Termination Date as to the
Extending Lenders shall be extended for an additional year from the
then-applicable Revolving Termination Date. The Revolving Termination Date as to
any Declining Lender remains unchanged.
SECTION 2.    CONDITIONS PRECEDENT
The extension of the Revolving Termination Date pursuant to Section 1 shall
become effective as of the date when, and only when, each of the following
conditions precedent shall have been satisfied (the “Extension Date”):
(a)    The Administrative Agent (or its counsel) shall have received from the
Borrower, the Guarantor and the Extending Lenders holding more than fifty
percent (50%) of the Total Revolving




--------------------------------------------------------------------------------



Commitments outstanding on the Noticed Anniversary Date either (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic image scan transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b)    The Borrower shall have paid:
(A)    to the Administrative Agent, for the account of each Extending Lender, an
extension fee in the amount of 0.06% of such Extending Lender’s Revolving
Commitment as of the Extension Date, which extension fee once paid will be fully
earned and nonrefundable; and
(B)    all other fees and reasonable expenses of the Administrative Agent and
the Lenders required under the Credit Agreement and any other Loan Document to
be paid on or prior to the Extension Date (including reasonable fees and
expenses of counsel) in connection with this Agreement.
(c)    The Administrative Agent shall have received a certificate, dated the
Extension Date and signed by an authorized officer of the Borrower, confirming
(i) no Default or Event of Default shall have occurred and be continuing on the
Extension Date and after giving effect thereto and (ii) the representations and
warranties set forth in SECTION 3 hereof, if not qualified as to materiality,
shall be true and correct in all material respects and all other representations
and warranties set forth in SECTION 3 hereof shall be true and correct, in each
case on and as of the Extension Date (or other such date expressly provided in
SECTION 3 hereof) with the same force and effect as if made on or as of the
Extension Date (or other such date expressly provided in SECTION 3 hereof).
(d)    Subject to Borrower’s and KGE’s rights under Section 22 of the KGE
Collateral Agreement, (x) the Collateral Agent shall have received the physical
delivery of a new mortgage bond in certificated form, registered in the name of
the Collateral Agent and issued under the KGE Indenture in a principal amount
equal to the Total Revolving Commitments and a term equivalent to the Revolving
Termination Date as extended hereby and (y) the Security Documents shall have
been amended as necessary in accordance with Section 3(e) of the KGE Collateral
Agreement to treat such new mortgage bond as a Pledged Bond subject to the first
priority lien of the Collateral Agent, for the ratable benefit of the Secured
Parties (as defined in the KGE Collateral Agreement).
SECTION 3.    REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that (i) each of the representations and warranties contained in Section 3 of
the Credit Agreement , if not qualified as to materiality, are true and correct
in all material respects and all other representations and warranties set forth
in Section 3 of the Credit Agreement are true and correct, in each case on and
as of the Extension Date, both immediately before and after giving effect to
this Agreement (except for those representations and warranties or parts thereof
that, by their terms, expressly relate solely to a specific date, in which case
such representations and warranties, if not qualified as to materiality, shall
be true and correct in all material respects and all such other representations
and warranties shall be true and correct, in each case as of such specific
date), (ii) this Agreement has been duly authorized, executed and delivered by
the Borrower and constitutes the legal, valid and binding obligation of the
Borrower enforceable against it in accordance with its terms and (iii) no
Default or Event of Default shall have occurred and be continuing on the
Extension Date, both immediately before and after giving effect to this
Agreement.

2

--------------------------------------------------------------------------------



SECTION 4.    ACKNOWLEDGMENT AND CONFIRMATION OF THE BORROWER AND GUARANTOR
Each of the Borrower and Guarantor hereby confirms and agrees that after giving
effect to this Agreement, the Credit Agreement and the other Loan Documents
remain in full force and effect and enforceable against it in accordance with
their respective terms and shall not be discharged, diminished, limited or
otherwise affected in any respect. Each of the Borrower and Guarantor represents
and warrants to the Lenders that it has no knowledge of any claims,
counterclaims, offsets, or defenses to or with respect to its obligations under
the Loan Documents, or if the Borrower or Guarantor has any such claims,
counterclaims, offsets, or defenses to the Loan Documents or any transaction
related to the Loan Documents, the same are hereby waived, relinquished, and
released in consideration of the execution of this Agreement. This
acknowledgment and confirmation by the Borrower and Guarantor is made and
delivered to induce the Administrative Agent and the Lenders to enter into this
Agreement. Each of the Borrower and Guarantor acknowledges that the
Administrative Agent and the Lenders would not enter into this Agreement in the
absence of the acknowledgment and confirmation contained herein.
SECTION 5.    MISCELLANEOUS
(a)    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5‑1401
AND 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER
CHOICE OF LAW AND CONFLICTS OF LAW RULES).
(b)    Full Force and Effect. Except as expressly modified hereby, the Credit
Agreement and the other Loan Documents shall continue in full force and effect
in accordance with the provisions thereof on the date hereof. As used in the
Credit Agreement, “hereinafter,” “hereto,” “hereof,” and words of similar import
shall, unless the context otherwise requires, mean the Credit Agreement after
giving effect to this Agreement. Any reference to the Credit Agreement or any of
the other Loan Documents herein or in any such documents shall refer to the
Credit Agreement and Loan Documents as modified hereby. This Agreement is
limited as specified and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement or
the other Loan Documents except as expressly set forth herein. This Agreement
shall constitute a Loan Document under the terms of the Credit Agreement.
(c)    Expenses. The Borrower agrees on demand (i) to pay all reasonable fees
and expenses of counsel to the Administrative Agent, and (ii) to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents delivered in connection
herewith.
(d)    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(e)    Successors and Assigns. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.

3

--------------------------------------------------------------------------------



(f)    Construction. The headings of the various sections and subsections of
this Agreement have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. The
provisions of Section 1.2 of the Credit Agreement are hereby incorporated by
reference as if fully set forth herein.
(g)    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or by email shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.


1.1    

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WESTAR ENERGY, INC., as Borrower
By:        
Anthony D. Somma
Senior Vice President, Chief Financial Officer and Treasurer    


KANSAS GAS AND ELECTRIC COMPANY, as Guarantor
By:        
Anthony D. Somma
Vice President and Treasurer

Westar Energy Inc., Second Extension Agreement

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as an Issuing
Lender and as a Lender
By:        
Name:        
Title:        

Westar Energy Inc., Second Extension Agreement



--------------------------------------------------------------------------------



[Lender]
By:        
Name:        
Title:        

Westar Energy Inc., Second Extension Agreement

